      Case 7:20-cv-00244 Document 60 Filed on 04/12/21 in TXSD Page 1 of 2
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                       April 13, 2021
                               UNITED STATES DISTRICT COURT
                                                                                                    Nathan Ochsner, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,           §
                                    §
        Plaintiff,                  §
                                    §
VS.                                 §
                                    § CIVIL ACTION NO. 7: 20-cv-00244
6.584 ACRES OF LAND, more or        §
less, HIDALGO COUNTY, TEXAS; ELOISA §
ROSA CAVAZOS; et al.,               §
                                    §
        Defendants.
                                                   ORDER

        The Court now considers Defendant Eloisa Cavazos’s unopposed motion to continue the

parties’ upcoming initial pretrial conference and joint discovery/case management plan

deadline.1 Because the motion is unopposed, the Court considers it as soon as practicable.2

        On February 2, 2021, the Court continued the parties’ initial pretrial and scheduling

conference until April 13, 2021, and deadline to file a joint discovery/case management plan

until April 2, 2021, in light of President Biden’s January 20th proclamation.3 Defendant now

requests to extend the conference and deadline by at least thirty days. 4 In support of her request,

Defendant provides that the Proclamation directed the development of a “plan for the redirection

of funds concerning the southern border wall” by March 21, 2021;5 however, “the government

has not yet completed the plan.”6 Defendant further provides that “[i]f the new plan indicates that

the subject property is no longer needed for the purpose taken, Defendant will request revestment

1
  Dkt. No. 56.
2
  LR7.2 (“Motions without opposition and their proposed orders must bear in their caption ‘unopposed.’ They will
be considered as soon as it is practicable.”).
3
  Dkt. No. 55 (citing Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021)).
4
  Dkt. No. 56 at 5, ¶ 14.
5
  Dkt. No. 56 at 2–3, ¶¶ 2 & 5 (citing Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021)).
6
  Dkt. No. 56 at 3, ¶ 7.


1/2
        Case 7:20-cv-00244 Document 60 Filed on 04/12/21 in TXSD Page 2 of 2



from the United States.”7 She argues that “[a]bsent a plan, Defendant[] cannot assess the legal

foundation of the government’s requests or possibility of revestment.”8 In considering Defendant’s

request, the Court notes that the United States has provided no indication that the plan will be

developed within sixty days. The Court is concerned that granting a continuance on this basis will

merely lead to the indefinite continuation of this case. For these reasons, the Court does not find good

cause for a continuance on that basis.

          Accordingly, the Court DENIES Defendant’s motion.9

          IT IS SO ORDERED.

          DONE at McAllen, Texas, this 12th day of April 2021.


                                                    ___________________________________
                                                                 Micaela Alvarez
                                                            United States District Judge




7
  Id., ¶ 6.
8
  Id., at 4, ¶ 8.
9
  Dkt. No. 56.


2/2
